


AMENDMENT NO. 5

TO CONVERTIBLE PROMISSORY NOTE




This Amendment No. 5 to Convertible Promissory Note (the “Amendment”) is entered
into as of January 23, 2017 by and between ImageWare Systems, Inc., a Delaware
corporation (the “Company”), and Neal I. Goldman, or his registered assigns
(“Holder”). Unless otherwise specified herein, all capitalized terms set forth
in this Amendment shall have the meanings ascribed to them in the Note.




RECITALS




WHEREAS, On March 27, 2013, the Company issued to Holder a Convertible
Promissory Note (the “Note”) in the principal amount of $2.5 million. The Note
was amended pursuant to Amendment No. 1 to Convertible Promissory Note, dated
March 12, 2014 (“Amendment No. 1”), Amendment No. 2 to Convertible Promissory
Note, dated April 23, 2014 (“Amendment No. 2”), Amendment No. 3 to Convertible
Promissory Note, dated December 8, 2014 (“Amendment No. 3”), and Amendment No. 4
to Convertible Promissory Note, dated March 10, 2016 (“Amendment No. 4”)
(together, the “Note Amendments”); and




WHEREAS, Holder and the Company now desire to amend the Note, as amended by the
Note Amendments, to (i) fix the principal amount under the Note at Five Million
Five Hundred Thousand Dollars ($5,500,000); (ii) extend the Maturity Date, as
defined in the Note




AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned parties agree as follows:




1.

The parties agree and acknowledge that the principal sum of the Note, as amended
pursuant to the Note Amendments, is Five Million Five Hundred Thousand Dollars
($5,500,000).  Any reference to any other principal amount included in the Note
or the Note Amendments, including, but not limited to, Sections 2(a) and 4(d) of
the Note, should reference $5,500,000.   




2.

 The Maturity Date, as such term is defined in the Note, as amended, shall be
December 31, 2017.




3.

The provisions of the Note, as amended in this Amendment, shall remain in full
force and effect in accordance with their terms and are hereby ratified and
confirmed.  In the event of any conflict between the terms and conditions of
this Amendment and the terms and conditions set forth in the Note and the Note
Amendments, the terms and conditions set forth herein shall control.  This
Amendment shall be governed by the laws of the State of California without
regard to the conflict of laws provisions thereof.  




IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed by its officers, thereunto duly authorized as of the date first above
written.  










THE COMPANY:

 




 

ImageWare Systems, INC.

 




 

By:

 

/s/ Wayne Wetherell

 

Name:

 

Wayne Wetherell

 

Title:

 

CFO

 




HOLDER:

 







 

By:

 

/s/ Neal I. Goldman

 

Name:

 

Neal I. Goldman

 









